DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(b) / 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “ … wherein the second control signal is determined absent of a provision of user input subsequent to termination of the first plurality of training trials and prior to generation of the second control signal.” The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. For instance, it is unknown how the second control signal can be determined subsequence to termination of the first plurality of training trail, absent of user input and prior to generation of itself (second control signal). Previous limitations outline that the second control signal is determined user input.   Appropriate correction and/or clarification is required. 
Furthermore, the scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “ … characteristic of an input ...” The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. For instance, it is unknown whether the term characteristic input refers to (i) robot’s speed / velocity, (ii) robot’s location / position, (iii) object detection, (iv) object position / location, (v) object shape, or (vi) others. Appropriate correction and/or clarification is required. 

Claims 2-14 are also rejected based on their dependency of the defected parent claims.

Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitations “first action” and “second action.” The specification does 
Claims 2-14 are also rejected based on their dependency of the defected parent claims.

Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitations “first performance” and “second performance.” The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is kindly invited to clearly define the terms “first performance” and “second performance” and how they are calculated and implemented within in the claimed invention.  For instance, it is unclear whether the term(s) ““first performance” and / or “second performance” refers to (i) a torque of the robot arm/joint, (ii) velocity/ speed of the robot, (iii) grasp operation of the robot, (iv) trajectory of the robot, (v) others - see filed specification: par. 16, 20, 26, 113, 114, 116, 137, 139-141 and 144.  Appropriate correction and/or clarification is required. 
Claims 2-14 are also rejected based on their dependency of the defected parent claims.

Claim 15 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitations (i) “… a first portion of the plurality of iterations” and (ii) “…to adjust a controller learning parameter.” The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is kindly invited to (i) clearly identify the terms “plurality of iterations” and “a controller learning parameter,”  (ii) how the adjustment of the controller learning parameter is implemented within the claimed invention and (iii) how both terms are calculated and implemented within in the claimed invention.  For instance, it is unclear whether the term “plurality of iterations” represent a plurality of trajectory repetitions taken by the robot, a plurality of torque repetitions taken by the robot, a plurality of grasp repetitions taken by the robots or others – see filed specification: par. 16, 20, 24-27.  Furthermore, it is unknown whether the term “controller learning parameter” represent a “variable” for calculating (a) a torque of a robot, (b) a velocity of the robot, (c) a position of the robot, or (d) other type of data for the robot to perform a task – see filed specification: par. 20, 22, and 72-75.   Appropriate correction and/or clarification is required. 
Claims 16-22 are also rejected based on their dependency of the defected parent claims.

Claim 15 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitations “first action” and “target action” The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is kindly invited to clearly define the terms “first action” and “target action” and how they are calculated and implemented within in the claimed invention.  For instance, it is unclear whether the term(s) “firs action” and / or “target action” refers to (i) a torque of the robot arm/joint, (ii) velocity/ speed of the robot, (iii) grasp operation of the robot, (iv) trajectory of the robot, (v) others - see filed specification: par. 16, 20, 26, 113, 114, 116, 137, 139-141 and 144.  Appropriate correction and/or clarification is required. 
Claims 16-22 are also rejected based on their dependency of the defected parent claims.

Claim 15 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitations “first performance,” “second performance,” and “third performance.”   The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is kindly invited to clearly define the terms “first performance,” “second performance” and “third performance” and how they are calculated and implemented within in the claimed invention.  For instance, it is unclear whether the term(s) “first performance,” “second performance,” and / or “third performance” refers to (i) a torque of the robot arm/joint, (ii) velocity/ speed of the robot, (iii) grasp operation of the robot, (iv) trajectory of the robot, (v) others - see filed specification: par. 16, 20, 26, 113, 114, 116, 137, 139-141 and 144.  Appropriate correction and/or clarification is required. 
Claims 16-22 are also rejected based on their dependency of the defected parent claims.

Claim 15 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 15 recites the limitations "the first action" (see page 72, line 26) and “the subsequent iteration” (see page 73, line 3). There are insufficient antecedent basis for these limitations in the claim. Claim 15 does not provide explicit antecedent basis for the above terms. 
Claims 16-22 are also rejected based on their dependency of the defected parent claims.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,314,924 B1. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method of training a computerized robotic apparatus to perform a target action because usage of the method of training a computerized robotic apparatus claim from patent ’924 would cover the instant claimed method of training a computerized robotic apparatus.   

 Claim 16-19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-3 and 5-6 of U.S. Patent No. 9,314,924 B1. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method of training a computerized robotic apparatus to perform a target action because usage of the method of training a computerized robotic apparatus claim from patent ’924 would cover the instant claimed method of training a computerized robotic apparatus.   

 Claim 20-22 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-9 of U.S. Patent No. 9,314,924 B1. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method of training a computerized robotic apparatus to perform a target action because usage of the method of training a computerized robotic apparatus claim from patent ’924 would cover the instant claimed method of training a computerized robotic apparatus.   

Conclusion


This application is a continuation application of U.S. application no. 15/960,300 filed on April 23, 2018, now U.S. Patent 10,369,694 (“Parent Application”), which is a continuation application of U.S. application no. 15/132,003 filed on April 18, 2016, now U.S. Patent 9,950,426 (“Parent Application”), which is a continuation application of U.S. application no. 13/918,620 filed on June 14, 2013, now U.S. Patent 9,314,924 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664